Exhibit 1.2 Sappi Limited Announcement 6 December 2010 Sappi Limited Reg No 1936/008963/06 (Incorporated in the Republic of South Africa) JSE Code SAP ISIN code ZAE 000006284 NYSE code SPP (“Sappi” or “the Company”) GRANTING OF OPTIONS TO DIRECTORS OF LISTED COMPANY In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding the granting of options by Sappi to the undermentioned directors of the Company and its major subsidiary companies: Date of notification of transaction : 3 December 2010 Nature of transaction : Grants of Options in terms of the Sappi Limited Share Incentive Scheme Strike price : R35.20 per share option (Being closing share price on JSE on 1 December 2010) Vesting dates for exercise of share options : Over 4 years at a rate of 25% per annum commencing 3 December 2011 Class of security : Ordinary shares Extent of interest : Direct beneficial The necessary authority in terms of Paragraph 3.66 was obtained and these were off-market transactions. DIRECTOR’S NAME COMPANY NUMBER OF OPTIONS VALUE S BLYTH Sappi International SA R633,600 L DI AMATO Sappi International SA R281,600 LJ NEWMAN Sappi International SA R633,600 DJ O’CONNOR Sappi Limited (Co Secretary) R528,000 J PÄSSLER Sappi International SA R880,000 R PEELMAN Sappi International SA R281,600
